
	

113 HR 607 IH: To delay until 2016 provisions of the Patient Protection and Affordable Care Act scheduled to take effect in 2014 or 2015 and to delay the application of sequestration until 2014.
U.S. House of Representatives
2013-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2013
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Education and the Workforce,
			 Ways and Means,
			 the Judiciary,
			 Natural Resources,
			 Rules,
			 Appropriations,
			 House Administration, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To delay until 2016 provisions of the Patient Protection
		  and Affordable Care Act scheduled to take effect in 2014 or 2015 and to delay
		  the application of sequestration until 2014.
	
	
		1.Delay in certain PPACA
			 provisions until 2016Notwithstanding any other provision of law,
			 any provision of (including any amendment made by) the Patient Protection and
			 Affordable Care Act (Public Law 111–148) or of title I or subtitle B of title
			 II of the Health Care and Education Reconciliation Act of 2011 (Public Law
			 111–152) that is otherwise scheduled to take effect in 2014 or 2015 shall not
			 take effect until January 1, 2016.
		2.Elimination of
			 fiscal year 2013 sequestrations
			(a)Elimination of
			 automatic section 251A sequestration for fiscal year 2013Section
			 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended as follows:
				(1)(A)In paragraph (3), strike
			 2013 and insert 2014.
					(B)In paragraph (3), insert
			 and at the end of subparagraph (C), strike ; and
			 and insert a period at the end of subparagraph (D), and strike subparagraph
			 (E).
					(2)In paragraph (4),
			 strike On March 1, 2013, for fiscal year 2013, and in and insert
			 In.
				(3)In paragraph (5),
			 strike 2013 and insert 2014.
				(4)In paragraph (6), strike
			 2013 and insert 2014.
				(5)In paragraph (7),
			 strike subparagraph (A), strike (B)
			 Fiscal years
			 2014-2021., move the remaining text 2 ems to the left,
			 strike (i) and insert (A), and strike
			 (ii) and insert (B).
				(b)Elimination of
			 sequestration under section 251 for fiscal year
			 2013Notwithstanding section 254(f)(5) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, the President shall not issue an order
			 under such section to carry out any sequestration that the Director of the
			 Office of Management and Budget estimates is required for fiscal year
			 2013.
			
